                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Jered Edwards
                                               Plaintiff,
v.                                                          Case No.: 1:20−cv−01723
                                                            Honorable Mary M. Rowland
Healthcare Revenue Recovery Group, LLC
                                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 23, 2020:


        MINUTE entry before the Honorable Mary M. Rowland: The court has reviewed
the status report. MIDP Responses will be due on October 8, 2020; Written Discovery will
issue on or by October 30, 2020; Fact Discovery will close on April 2, 2021; Neither party
anticipates calling expert witnesses at this time. Parties shall file further status report
updating the court on the status of discovery and whether a settlement conference would
be productive by 12/11/20. Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
